UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7017


KABIL ANTON DJENASEVIC,

                Plaintiff - Appellant,

          v.

WARDEN JOE COAKLEY,

                Defendant - Appellee,

          and

JOEL ZIEGLER,

                Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:14-cv-04361)


Submitted:   November 20, 2015             Decided:   December 18, 2015


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kabil Anton Djenasevic, Appellant Pro Se. John Fulton Gianola,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kabil    Anton    Djenasevic,      a    federal   prisoner,     appeals       the

district     court’s   order     accepting      the    recommendation        of    the

magistrate    judge    and    denying   relief    on    his    28   U.S.C.    § 2241

(2012)   petition.       We    have   reviewed    the    record      and    find    no

reversible    error.         Accordingly,     although    we    grant      leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.           Djenasevic v. Coakley, No. 5:14-cv-04361

(S.D.W. Va. June 29, 2015).                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                        2